20-50805-rbk Doc#120 Filed 06/08/21 Entered 06/08/21 13:16:04 Main Document Pg 1 of
                                        17
20-50805-rbk Doc#120 Filed 06/08/21 Entered 06/08/21 13:16:04 Main Document Pg 2 of
                                        17
20-50805-rbk Doc#120 Filed 06/08/21 Entered 06/08/21 13:16:04 Main Document Pg 3 of
                                        17
20-50805-rbk Doc#120 Filed 06/08/21 Entered 06/08/21 13:16:04 Main Document Pg 4 of
                                        17
20-50805-rbk Doc#120 Filed 06/08/21 Entered 06/08/21 13:16:04 Main Document Pg 5 of
                                        17
20-50805-rbk Doc#120 Filed 06/08/21 Entered 06/08/21 13:16:04 Main Document Pg 6 of
                                        17
20-50805-rbk Doc#120 Filed 06/08/21 Entered 06/08/21 13:16:04 Main Document Pg 7 of
                                        17
20-50805-rbk Doc#120 Filed 06/08/21 Entered 06/08/21 13:16:04 Main Document Pg 8 of
                                        17
20-50805-rbk Doc#120 Filed 06/08/21 Entered 06/08/21 13:16:04 Main Document Pg 9 of
                                        17
20-50805-rbk Doc#120 Filed 06/08/21 Entered 06/08/21 13:16:04 Main Document Pg 10
                                      of 17
20-50805-rbk Doc#120 Filed 06/08/21 Entered 06/08/21 13:16:04 Main Document Pg 11
                                      of 17
20-50805-rbk Doc#120 Filed 06/08/21 Entered 06/08/21 13:16:04 Main Document Pg 12
                                      of 17
20-50805-rbk Doc#120 Filed 06/08/21 Entered 06/08/21 13:16:04 Main Document Pg 13
                                      of 17
20-50805-rbk Doc#120 Filed 06/08/21 Entered 06/08/21 13:16:04 Main Document Pg 14
                                      of 17
20-50805-rbk Doc#120 Filed 06/08/21 Entered 06/08/21 13:16:04 Main Document Pg 15
                                      of 17
20-50805-rbk Doc#120 Filed 06/08/21 Entered 06/08/21 13:16:04 Main Document Pg 16
                                      of 17
20-50805-rbk Doc#120 Filed 06/08/21 Entered 06/08/21 13:16:04 Main Document Pg 17
                                      of 17
